DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on April 6, 2022 has been entered.
  
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 5-11, and 14-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-11, and 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over a combination of Lechner et al. (US 2015/0172737), Whymark et al. (US 2009/0094631), Blasko et al. (US 2002/0083435), and Krasko et al. (US 2015/0201227).

Regarding claim 1, Lechner teaches a method comprising:
accessing, from a broadcast schedule, broadcast-schedule data associated with a channel ([0010], “Implementations described herein may allow a matching device to identify those advertisements, associated with a program, which may be replaced during a subsequent playing of the program such that other advertisements associated with the program may be assessed for viewership.” [0012], “The matching device may receive scheduling information that identifies when a pause in the content (e.g. a time break) occurs to permit display of one or more of the advertisements. The matching device may receive guide information that includes a broadcast schedule for a set of programs including the program. The matching device may also receive a notification of when a cue tone occurred (e.g., indicating a particular time, during the time break, when the advertisement was displayed). Based on the scheduling information and the guide information, the matching device may identify the program.” [0047], “the guide information may identify a channel associated with the program,….” [0050], “the scheduling information may identify that a time break associated with a particular program (e.g., corresponding to a local advertisement) occurred on a particular date (e.g., August 7th), at a particular time (e.g., 3:10 P.M.), and on a particular channel (e.g., channel 7).”),
wherein the broadcast-schedule data specifies an advertisement segment that is part of a linear sequence of content segments scheduled for broadcast on the channel ([0050], “the scheduling information may identify that a time break associated with a particular program (e.g., corresponding to a local advertisement) occurred on a particular date (e.g., August 7th), at a particular time (e.g., 3:10 P.M.), and on a particular channel (e.g., channel 7).”);
using the accessed broadcast-schedule data to identify an upcoming content-modification opportunity on the channel for a content-presentation device to modify a particular content segment of the linear sequence of content segments when receiving the linear sequence of content segments on the channel ([0012], “The matching device may receive scheduling information that identifies when a pause in the content (e.g. a time break) occurs to permit display of one or more of the advertisements. The matching device may receive guide information that includes a broadcast schedule for a set of programs including the program. The matching device may also receive a notification of when a cue tone occurred (e.g., indicating a particular time, during the time break, when the advertisement was displayed). Based on the scheduling information and the guide information, the matching device may identify the program.” [0013], “As further shown in FIG. 1, based on the scheduling information, the guide information, and the cue tone notification, the matching device may generate an advertisement map, and may provide the advertisement map to the dynamic advertisement insertion system. The advertisement map may identify when an advertisement may be played (e.g., inserted) during a subsequent playing of the program.”);
2causing supplemental content to be transmitted to the identified content-presentation device, to facilitate the identified content-presentation device performing a content-modification operation in which, the identified content-presentation device modifies the advertisement segment with the supplemental content ([0013], “Based on a request from a user device, the dynamic advertisement insertion system may provide the program to the user device, along with a new advertisement (e.g., according to the advertisement map). The new advertisement may be provided to the user device instead of the advertisement (e.g., the original advertisement).” [0058]).
Lechner also teaches a reference advertisement segment identified as a modifiable-content segment ([0010], “Implementations described herein may allow a matching device to identify those advertisements, associated with a program, which may be replaced during a subsequent playing of the program such that other advertisements associated with the program may be assessed for viewership.” [0016], [0041], “matching device 220 may determine a time break associated with an advertisement that may be replaced during a subsequent playing of the program (e.g., via dynamic advertisement insertion system 240, POIS device 250, VOD device 260, etc.).”).
Lechner does not expressly teach that the broadcast-schedule data specifies an ISCI key of an advertisement segment scheduled for broadcast. Lechner also does not expressly teach wherein using the accessed broadcast-schedule data to identify the upcoming content-modification opportunity on the channel comprises: (i) detecting a match between the ISCI key of the advertisement segment scheduled for broadcast and a reference ISCI key that corresponds with a reference advertisement segment; and (ii) identifying the upcoming content-modification opportunity on the channel based at least in part on the detected match. Lechner also does not expressly teach responsive to identifying the upcoming content-modification opportunity on the channel using the accessed broadcast-schedule data: identifying a content-presentation device tuned to the channel on which the advertisement segment is scheduled for broadcast. Lechner also does not expressly teach, when the identified content-presentation device is receiving the linear sequence of content segments, the identified content-presentation device modifies the advertisement segment with the supplemental content.
Whymark teaches:
wherein a broadcast-schedule data specifies an ISCI key of an advertisement segment scheduled for broadcast ([0059], “By industry custom, individual advertisements are each assigned a unique code that may be used to distinguish the advertisement from others and may be used to determine the advertising agency-client-brand-product combination responsible for the advertisement. This code is often referred to as the Industry Standard Commercial Identifier (ISCI) code or the Ad-Id.” [0105]);
using accessed broadcast-schedule data to identify an advertisement on the channel comprises:
(i) detecting a match between the ISCI key of the advertisement segment scheduled for the broadcast and a reference ISCI key that corresponds with a reference advertisement segment ([0106], “The example detection table 1210 also includes a column 1235 of agency ISCI codes, a column 1240 of program names, a column 1245 of distributor codes and a column 1250 of adjusted date and times generated for each detection entry 1215-1230 for use by the example schedule method process 1900. In the illustrated example of FIG. 19, the example schedule method process 1900 implemented by the example detection association processor 1870 compares at blocks 1910, 1920, 1930 and 1940, respectively, the column 1235 of agency ISCI codes, the column 1240 of program names, the column 1245 of distributor codes and the column 1250 of adjusted date and times generated for each detection entry 1215-1230. Then, at block 1950 the example detection association processor 1870 is able to use the results of comparing the columns 1235-1250 to determine that the detections corresponding to the table entries 1215-2530 may be associated to the same multi-market episode airing and, thus, to the same anchor detection record.” Figs. 12, 19); and
(ii) identifying the advertisement on the channel based at least in part on the detected match ([0106], “Then, at block 1950 the example detection association processor 1870 is able to use the results of comparing the columns 1235-1250 to determine that the detections corresponding to the table entries 1215-2530 may be associated to the same multi-market episode airing and, thus, to the same anchor detection record.” Figs. 12, 19).
In view of Whymark’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lechner such that the broadcast-schedule data specifies an ISCI key of an advertisement segment scheduled for broadcast, and such that using the accessed broadcast-schedule data to identify the upcoming content-modification opportunity on the channel comprises: (i) detecting a match between the ISCI key of the advertisement segment scheduled for broadcast and a reference ISCI key that corresponds with a reference advertisement segment; and (ii) identifying the upcoming content-modification opportunity on the channel based at least in part on the detected match. By utilizing a standardized format, the modification would serve to improve system interoperability and flexibility. The modification would additionally serve to improve the accuracy of content-modification opportunity identification.
The combination teaches the limitations specified above; however, the combination does not expressly teach responsive to identifying the upcoming content-modification opportunity on the channel using the accessed broadcast-schedule data: identifying a content-presentation device tuned to the channel on which the advertisement segment is scheduled for broadcast. The combination also does not expressly teach, when the identified content-presentation device is receiving the linear sequence of content segments, the identified content-presentation device modifies the advertisement segment with the supplemental content.
Blasko teaches, responsive to identifying an upcoming content-modification opportunity on a channel, identifying a content-presentation device tuned to the channel on which an advertisement segment is scheduled for broadcast ([0029], “Each subscriber system receives from the head end system or other external source a plurality of programming channels having avails, and inserts selected advertisements into the avails of the programming channels. Prior to inserting the advertisements into the avails, a display device operational status (DDOS) detector may detect whether or not the subscriber's display device (e.g., a TV) is operating, i.e., turned on.” [0030], “if the DDOS detector indicates that the subscriber's display device is turned off, then the ad insertion is not performed since there is no purpose in inserting ads if no one is watching the display device. The ad insertion is simply delayed until a time when an avail is detected in a channel that the display device is tuned in and the DDOS detector indicates that the display device is turned on.”).
In view of Blasko’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination to include responsive to identifying the upcoming content-modification opportunity on the channel using the accessed broadcast-schedule data: identifying a content-presentation device tuned to the channel on which the advertisement segment is scheduled for broadcast. The modification would serve to increase the effectiveness of targeted advertising and offers greater assurance to the advertisers that their ads were actually watched by the subscribers (Blasko: [0017]).
The combination teaches the limitations specified above; however, the combination does not expressly teach, when the identified content-presentation device is receiving the linear sequence of content segments, the identified content-presentation device modifies the advertisement segment with the supplemental content.
Krasko teaches, when a content-presentation device is receiving a linear sequence of content segments, the content-presentation device modifies an advertisement segment with supplemental content ([0013], “The advertisement blocks are replaced with targeted promotional segments that are selected based on the information conveyed by attributes of the subscriber receiving the stream. In some implementations of the technology, the replacement can be performed in real time. Disclosed below is an example configuration for implementing systems and methods for real time insertion of selected promotional segments into individual streams directed to specific subscribers, and resuming mainstream content to each recipient of individualized (selected) promotional segment.” [0046], “Configuration discussed below present a video advertisement platform which can be operable as an automated turnkey solution for per-subscriber content insertion of live and VoD (video on demand) content with video advertisements based on either in-source cue tones or schedule information which is available for various common types of adaptive bitrate streaming technologies for available consumer devices.” [0052], “Referring to FIGS. 1 and 2, at step 200, the streaming server 122 replaces the general promotional segment PG with selected media in response to attributes, in which the attributes are based on a subscriber 114 receiving the stream 112.” Fig. 2).
In view of Krasko’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination such that, when the identified content-presentation device is receiving the linear sequence of content segments, the identified content-presentation device modifies the advertisement segment with the supplemental content.

Regarding claim 10, Lechner teaches a non-transitory computer-readable storage medium, having stored thereon program instructions ([0022]-[0023], [0026]; Figs. 2-3). The rejection of claim 1 is similarly applied to the remaining limitations of claim 10.

Regarding claim 18, Lechner teaches a computing system comprising: a processor; and a non-transitory computer-readable storage medium, having stored thereon program instructions ([0022]-[0023], [0026]; Figs. 2-3). The rejection of claim 1 is similarly applied to the remaining limitations of claim 18.

Regarding claims 2, 11, 19, the combination further teaches wherein using the accessed broadcast-schedule data to identify the upcoming content-modification opportunity on the channel comprises:
accessing first broadcast-schedule data associated with the channel (Lechner: [0012], “The matching device may receive scheduling information that identifies when a pause in the content (e.g. a time break) occurs to permit display of one or more of the advertisements. The matching device may receive guide information that includes a broadcast schedule for a set of programs including the program. The matching device may also receive a notification of when a cue tone occurred (e.g., indicating a particular time, during the time break, when the advertisement was displayed). Based on the scheduling information and the guide information, the matching device may identify the program.”);
extracting, from among the accessed first broadcast-schedule data associated with the channel, second broadcast-schedule data related to one or more broadcast-related events scheduled within a predefined upcoming time-period (Lechner: [0012], “The matching device may receive scheduling information that identifies when a pause in the content (e.g. a time break) occurs to permit display of one or more of the advertisements. The matching device may receive guide information that includes a broadcast schedule for a set of programs including the program. The matching device may also receive a notification of when a cue tone occurred (e.g., indicating a particular time, during the time break, when the advertisement was displayed). Based on the scheduling information and the guide information, the matching device may identify the program.” [0034], “The scheduling information may include information that identifies when a pause in the content of the program occurs to permit presentation of one or more advertisements (e.g., when a commercial break occurs). For example, the scheduling information may identify a time break.” [0044], “The guide information may include information that identifies programming information associated with a set of programs (e.g., including the program). For example, the guide information may include a broadcast schedule that identifies dates, times, channels, etc. that the set of programs have been and/or will be broadcast.”); and
using the extracted second broadcast-schedule data to identify the upcoming content-modification opportunity on the channel (Lechner: [0013], “As further shown in FIG. 1, based on the scheduling information, the guide information, and the cue tone notification, the matching device may generate an advertisement map, and may provide the advertisement map to the dynamic advertisement insertion system. The advertisement map may identify when an advertisement may be played (e.g., inserted) during a subsequent playing of the program.”).

Regarding claims 5 and 14, the combination further teaches wherein accessing broadcast-schedule data associated with the channel comprises accessing a house identifier (Lechner: [0045], “the guide information may include a program identifier. The program identifier may include one or more characters (e.g., letters, numbers, symbols, etc.) that identify the program.” The examiner notes that the instant specification at [0168] discloses, “A content-segment identifier is sometimes referred to in the industry as a ‘house identifier.’).

Regarding claims 6 and 15, the combination further teaches transmitting to the identified content-presentation device reference fingerprint data to further facilitate the identified content-presentation device performing the content-modification operation related to the identified upcoming content-modification opportunity on the channel (Lechner: [0042], “matching device 220 may determine a start time associated with the local advertisement. For example, the local advertisement may be associated with a cue tone. The cue tone may be associated with a particular time (e.g., within the time break) that a local service provider played the local advertisement (e.g., when originally broadcast). Matching device 220 may receive information that identifies the particular time (e.g., associated with the cue tone) from a device associated with a content provider (e.g., a local service provider, a regional service provider, a provider of the program, etc.). Based on the particular time (e.g., of the cue tone), matching device 220 may determine the start time of the local advertisement. In some implementations, the particular time may include a duration of time relative to the program (e.g., as measured from the start of the program).”).

Regarding claim 7, the combination further teaches receiving, by the identified content-presentation device, the transmitted supplemental content; and using, by the identified content-presentation device, the received supplemental content in connection with performing a content-modification operation related to the identified upcoming content-modification opportunity on the channel (Lechner: [0013], “As further shown in FIG. 1, based on the scheduling information, the guide information, and the cue tone notification, the matching device may generate an advertisement map, and may provide the advertisement map to the dynamic advertisement insertion system. The advertisement map may identify when an advertisement may be played (e.g., inserted) during a subsequent playing of the program. Based on a request from a user device, the dynamic advertisement insertion system may provide the program to the user device, along with a new advertisement (e.g., according to the advertisement map). The new advertisement may be provided to the user device instead of the advertisement (e.g., the original advertisement).” [0058]).

Regarding claims 8 and 16, the combination further teaches:
responsive to identifying the upcoming content-modification opportunity on the channel, identifying a group of multiple content-presentation devices tuned to the channel (Blasko: [0029], “Each subscriber system receives from the head end system or other external source a plurality of programming channels having avails, and inserts selected advertisements into the avails of the programming channels. Prior to inserting the advertisements into the avails, a display device operational status (DDOS) detector may detect whether or not the subscriber's display device (e.g., a TV) is operating, i.e., turned on.” [0030], “if the DDOS detector indicates that the subscriber's display device is turned off, then the ad insertion is not performed since there is no purpose in inserting ads if no one is watching the display device. The ad insertion is simply delayed until a time when an avail is detected in a channel that the display device is tuned in and the DDOS detector indicates that the display device is turned on.” [0038], “As shown in FIG. 1, the environment 100 includes a head end system 10 and a plurality of subscriber systems 20a, 20b, 20c (collectively ‘20’), all operatively coupled.” Fig. 1. That is, a group of display devices that are tuned in and turned is detected.); and
for each content-presentation device in the identified group, causing respective supplemental content to be transmitted to that content-presentation device, to facilitate that content-presentation device performing a respective content-modification operation related to the identified upcoming content-modification opportunity on the channel (Lechner: [0042], “matching device 220 may determine a start time associated with the local advertisement. For example, the local advertisement may be associated with a cue tone. The cue tone may be associated with a particular time (e.g., within the time break) that a local service provider played the local advertisement (e.g., when originally broadcast). Matching device 220 may receive information that identifies the particular time (e.g., associated with the cue tone) from a device associated with a content provider (e.g., a local service provider, a regional service provider, a provider of the program, etc.). Based on the particular time (e.g., of the cue tone), matching device 220 may determine the start time of the local advertisement. In some implementations, the particular time may include a duration of time relative to the program (e.g., as measured from the start of the program).” Blasko: [0029]).

Regarding claims 9 and 17, the combination further teaches:
for each content-presentation device in the identified group (Blasko: [0029], “Each subscriber system receives from the head end system or other external source a plurality of programming channels having avails, and inserts selected advertisements into the avails of the programming channels. Prior to inserting the advertisements into the avails, a display device operational status (DDOS) detector may detect whether or not the subscriber's display device (e.g., a TV) is operating, i.e., turned on.” [0030], “if the DDOS detector indicates that the subscriber's display device is turned off, then the ad insertion is not performed since there is no purpose in inserting ads if no one is watching the display device. The ad insertion is simply delayed until a time when an avail is detected in a channel that the display device is tuned in and the DDOS detector indicates that the display device is turned on.” [0038], “As shown in FIG. 1, the environment 100 includes a head end system 10 and a plurality of subscriber systems 20a, 20b, 20c (collectively ‘20’), all operatively coupled.” Fig. 1. That is, a group of display devices that are tuned in and turned is detected.), transmitting to that content-presentation device respective reference fingerprint data to further facilitate that content-presentation device performing the respective content-modification operation related to the upcoming content-modification opportunity on the channel (Lechner: [0042], “matching device 220 may determine a start time associated with the local advertisement. For example, the local advertisement may be associated with a cue tone. The cue tone may be associated with a particular time (e.g., within the time break) that a local service provider played the local advertisement (e.g., when originally broadcast). Matching device 220 may receive information that identifies the particular time (e.g., associated with the cue tone) from a device associated with a content provider (e.g., a local service provider, a regional service provider, a provider of the program, etc.). Based on the particular time (e.g., of the cue tone), matching device 220 may determine the start time of the local advertisement. In some implementations, the particular time may include a duration of time relative to the program (e.g., as measured from the start of the program).”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Eldering et al. (US 2004/0148625) discloses dynamic ad linking, wherein one or more advertisements from an ad stream not initially associated with a program stream can be inserted into that program stream for viewing by the subscriber. As illustrated in FIG. 10, six different program streams are multiplexed together, and the advertisements (AD1-AD12) are carried on a separate channel. In the dynamic linking process, the advertisements are not pre-assigned to any program streams and are instead dynamically linked based on the correlation results. For example, program stream 1 can have AD3 inserted into the stream in real-time and be viewed by the subscriber. See [0084], Fig. 10.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R TELAN whose telephone number is (571)270-5940. The examiner can normally be reached 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on (571) 272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL R TELAN/           Primary Examiner, Art Unit 2426